Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 01/03/2022 has been entered.  Claims 1-5, 11-12, 16-20, and 26-27 have been amended.  No claims have been added or cancelled.  Claims 1-30 are still pending in this application, with claims 1, 11, 16 and 26 being independent. 

Response to Arguments
Applicant's arguments filed 01/03/2022 have been fully considered but they are not persuasive. 
Regarding independent claims 1, 11, 16 and 26, Applicant submits that Loehr does not anticipate newly-added claim limitation “…wherein the SIB or RRC signaling indicating the at least one possible configuration of a TGA comprises an indication of at least one granularity and at least one range of the TGA…” (See Applicant’s Remarks, pages 10-11).
However, the Examiner respectfully disagrees with the Applicant and asserts that Loehr still teaches the claimed subject matter as broadly presented in the independent claims.
The newly-added claimed subject matter “…wherein the SIB or RRC signaling indicating the at least one possible configuration of a TGA comprises an indication of at least one granularity and at least one range of the TGA…” is disclosed by Loehr in Figure 6 and Par. 0092-0093.  Briefly, Par. 0093 discusses the T_f (claimed TGA) to be in a form of a set of values 
Given the current rejections and having the additional reasoning as presented above, Loehr still anticipates the broadly presented claimed subject matter in the independent claims.

Regarding dependent claim 5, Applicant submits that the claimed subject matter presented is not taught by Loehr.  However, the Examiner respectfully disagrees.
With respect to claim 5, Par. 0094 that in a given embodiment, a network entity (e.g., such as a gNB) configures whether a UE is enabled, allowed, and/or obliged to perform a 2-step RACH procedure and/or a 4-step RACH procedure in a current cell. In such embodiment, the configuration may be made per RACH type (e.g., the 2-step RACH procedure is used for handover situations and for scheduling request purposes the 4-step RACH procedure is used).  This specific example reads upon the alternatively-presented claimed subject matter “…cell coverage characteristics…”  The time offset(s) that are used in the 2-step RACH procedure in Figure 6 depends upon the capabilities of the UE and the handover situations for the UE (i.e.  cell coverage characteristics in the broadest reasonable interpretation.). 
Given the current rejections and having the additional reasoning as presented above, Loehr still anticipates the broadly presented claimed subject matter in claim 5.

Regarding other dependent claims, Applicant submits the same reasoning as presented above with respect to the independent claims.  Thus, the Examiner applies the same reasoning as already presented above.

Claim Objections
Claim 16 is objected to because of the following informalities:  Claim 16 recites the limitation “the SIB or RRC indicating…” in line 11.  Applicant is advised to revise this limitation to recite “the SIB or RRC signaling indicating…”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 10-23 and 25-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Loehr et al. (US 2020/0100299; hereinafter Loehr).
Regarding claim 1, Loehr shows a method (Figure 5 shows a method for wireless communication by a UE.) for wireless communication by a user equipment (UE), the method comprising: 
operating, by the UE, in at least one of: a radio resource control (RRC) connected state (RRC_CONNECTED) when a timing alignment (TA) timer is not running, an RRC inactive state (RRC_INACTIVE), or an RRC idle state (RRC_IDLE) (Par. 0063-0064; noted operating states of UE while performing 2-step RACH process includes RRC CONNECTED state and RRC IDLE state.); 
wherein the SIB or RRC signaling indicating the at least one possible configuration of a TGA comprises an indication of at least one granularity and at least one range of the TGA (Figure 6; Par. 0092-0093; noted more than one set of O_f and T_f may be broadcast such that for one preamble ID or group of preambles IDs, one specific set of O_f and T_f may be used (i.e. a range of claimed TGA). For example, if 2 sets of O_f and T_f are broadcast then a first half of the preambles used in this cell (e.g., 0 . . . 31) may use the first set of O_f and T_f and the second half of the preambles used in this cell (e.g., 32 . . . 63) may use the second set of O_f and T_f.  Time offset may be a value in a number of symbols, a number of slots, or in milliseconds (i.e. granularity example based on the broadest reasonable interpretation).); 
determining, by the UE, at least one TGA based at least in part on the at least one possible configuration of the TGA (Figure 5; Par. 0072-0073, 0088-0092; noted time offset, provided by the gNB to the UE though the SIB, allows the UE to determine which resources to use for transmitting the preamble and the uplink transmission.  This determination is performed prior to performing the 2-step RACH procedure.); and 
transmitting, by the UE to the base station, at least part of a first message (msgA) of a two-step random access channel (RACH) procedure, including applying, by the UE, the at least 
Regarding claim 2, Loehr shows wherein the SIB or RRC signaling indicates the at least one possible configuration of the TGA at least in part by explicitly providing the at least one granularity and the at least one range of the TGA (Figure 6; Par. 0072-0073, 0088-0093; noted time offset 604 "T_f" is defined relative to the PRACH resource B to indicate a lowest time "T" in the time domain for a PUSCH transmission.  The time offset may be a value in a number of symbols, a number of slots, or in milliseconds. In a given example, more than one set of O_f and T_f may be broadcast such that for one preamble ID or group of preambles IDs, one specific set of O_f and T_f may be used. For example, if 2 sets of O_f and T_f are broadcast then a first half of the preambles used in this cell (e.g., 0 . . . 31) may use the first set of O_f and T_f and the second half of the preambles used in this cell (e.g., 32 . . . 63) may use the second set of O_f and T_f.).
Regarding claim 3, Loehr shows wherein the SIB or RRC signaling indicates the at least one possible configuration of the TGA at least in part by providing an index mapped to the at least one granularity and the at least one range of the TGA (Figure 6; Par. 0072-0073, 0088-0093; noted time offset 604 "T_f" is defined relative to the PRACH resource B to indicate a lowest time "T" in the time domain for a PUSCH transmission.  The time offset may be a value in a number of symbols, a number of slots, or in milliseconds. In a given example, more than one set of O_f and T_f may be broadcast such that for one preamble ID or group of preambles IDs, one specific set of O_f and T_f may be used. For example, if 2 sets of O_f and T_f are broadcast 
Regarding claim 4, Loehr shows wherein at least one mapping of the index to the at least one granularity and the at least one range of the TGA is predefined (Figure 6; Par. 0091; noted time offset configurations are pre-defined.). 
Regarding claim 5, Loehr shows wherein a range of the at least one TGA depends on an RRC state of the UE, cell coverage characteristics (Par. 0071, 0095; noted a PDCCH order or a RRC message ordering a handover may indicate whether to use a legacy contention-free RACH procedure or a 2-step RACH procedure (e.g., a handover complete message may be included in step 1 of the 2-step RACH procedure).), or a combination thereof. 
Regarding claim 6, Loehr shows wherein a granularity or a range of the at least one TGA is based at least in part on a carrier frequency range in which the UE exchanges wireless communications with the base station (Figure 6; Par. 0072-0073, 0088-0093; noted time offset 604 "T_f" is defined relative to the PRACH resource B to indicate a lowest time "T" in the time domain for a PUSCH transmission.  A frequency offset 608 "O_f" is defined relative to the PRACH resource B to indicate a lowest frequency "F" in the frequency domain for a PUSCH transmission  The time offset may be a value in a number of symbols, a number of slots, or in milliseconds. In a given example, more than one set of O_f and T_f may be broadcast such that for one preamble ID or group of preambles IDs, one specific set of O_f and T_f may be used. For example, if 2 sets of O_f and T_f are broadcast then a first half of the preambles used in this cell (e.g., 0 . . . 31) may use the first set of O_f and T_f and the second half of the preambles used in this cell (e.g., 32 . . . 63) may use the second set of O_f and T_f.). 
Regarding claim 7, Loehr shows wherein the at least one TGA is based at least in part on a duplexing mode for transmission of the msgA (Par. 0072; an offset may depend on an employed subcarrier spacing (e.g., because a duration of a preamble-like signal may be a function of the subcarrier spacing) even though a required detection time may not scale equally. For example, in a first subcarrier spacing, an offset may be 1 slot, and in another subcarrier spacing the offset may be 2 slots.). 
Regarding claim 8, Loehr shows measuring, by the UE, reference signal receive power (RSRP) or signal to noise ratio (SNR) of at least one of a synchronization signal block (SSB), the SIB, the RRC signaling, or another reference signal (RS), wherein the at least one TGA is based at least in part on the measurement of at least one of RSRP or SNR (Par. 0076, 0082, 0087; noted determination of transmit power for uplink transmission includes determination of power parameters including referenceSignalPower and higher layered filtered RSRP.  In certain embodiments, instead of reducing a power of an uplink data transmission, a UE may defer the uplink data transmission to a later slot if insufficient power is available for transmission of the preamble-like signal and the uplink data in the same slot. In some embodiments, to avoid creating transmission gaps on an unlicensed carrier, it may be advantageous if a UE defers an uplink data transmission to a next slot after a slot used to transmit a preamble-like signal so that the preamble-like signal and uplink data are transmitted in adjacent slots.). 
Regarding claim 10, Loehr shows wherein determining the at least one TGA includes determining, by the UE, whether a tuning gap (Tg) is to be provided between the preamble and payload of msgA (Par. 0087; noted instead of reducing a power of an uplink data transmission, a UE may defer the uplink data transmission to a later slot if insufficient power is available for transmission of the preamble-like signal and the uplink data in the same slot. In some 
Regarding claim 11, Loehr shows a method for wireless communication by a base station (Figure 3 and 5 shows a gNB performing the method of Figure 6.) comprising: 
transmitting, by the base station,  at least one system information block (SIB) or radio resource control (RRC) signaling that indicates at least one possible configuration of a transmission gap adjustment (TGA) (Figure 5; Par. 0058-0059, 0072; 0093; noted gNB transmits a SIB to the UE in step 506.  The gNB may configure a time offset that a UE has to observe between a transmission of a preamble-like signal and a transmission of uplink data. In such an embodiment, the configuration may be advertised (e.g., in broadcast information in an SIB because all UEs may observe the same offset). Time offset may also be signaled using RRC signaling.), wherein the SIB or RRC signaling that indicates the at least one possible configuration of a TGA comprises an indication of at least one granularity and at least one range of the TGA (Figure 6; Par. 0092-0093; noted more than one set of O_f and T_f may be broadcast such that for one preamble ID or group of preambles IDs, one specific set of O_f and T_f may be used (i.e. a range of claimed TGA). For example, if 2 sets of O_f and T_f are broadcast then a first half of the preambles used in this cell (e.g., 0 . . . 31) may use the first set of O_f and T_f and the second half of the preambles used in this cell (e.g., 32 . . . 63) may use the second set of 
receiving, by the base station from a user equipment (UE), at least part of a first message (msgA) of a two-step random access channel (RACH) procedure, the transmission of the msgA indicating application of at least one TGA to transmission of at least one of a preamble or payload of the msgA (Figure 5; Par. 0059, 0072; noted in a second communication 508 transmitted from the UE 502 to the gNB 504, the UE 502 transmits a PRACH preamble to the gNB 504 and an uplink transmission (e.g., on PUSCH).  Timing offset provided by the gNB in the prior message is applied to the communication 508.), the at least one TGA being determined based at least in part on the at least one possible configuration of the TGA (Figure 5; Par. 0072-0073, 0088-0092; noted time offset, provided by the gNB to the UE though the SIB, allows the UE to determine which resources to use for transmitting the preamble and the uplink transmission.  This determination is performed prior to performing the 2-step RACH procedure.).
Regarding claim 12, Loehr shows wherein the SIB or RRC signaling indicates the at least one possible configuration of the TGA at least in part by explicitly providing the at least one granularity and the at least one range of the TGA (Figure 6; Par. 0072-0073, 0088-0093; noted time offset 604 "T_f" is defined relative to the PRACH resource B to indicate a lowest time "T" in the time domain for a PUSCH transmission.  The time offset may be a value in a number of symbols, a number of slots, or in milliseconds. In a given example, more than one set of O_f and T_f may be broadcast such that for one preamble ID or group of preambles IDs, one specific set of O_f and T_f may be used. For example, if 2 sets of O_f and T_f are broadcast then a first half of the preambles used in this cell (e.g., 0 . . . 31) may use the first set of O_f and T_f and the second half of the preambles used in this cell (e.g., 32 . . . 63) may use the second set of or the SIB indicates the at least one possible configuration of the TGA at least in part by providing an index mapped to at least one granularity and at least one range of the TGA (Figure 6; Par. 0072-0073, 0088-0093; noted time offset 604 "T_f" is defined relative to the PRACH resource B to indicate a lowest time "T" in the time domain for a PUSCH transmission.  The time offset may be a value in a number of symbols, a number of slots, or in milliseconds. In a given example, more than one set of O_f and T_f may be broadcast such that for one preamble ID or group of preambles IDs, one specific set of O_f and T_f may be used. For example, if 2 sets of O_f and T_f are broadcast then a first half of the preambles used in this cell (e.g., 0 . . . 31) may use the first set of O_f and T_f and the second half of the preambles used in this cell (e.g., 32 . . . 63) may use the second set of O_f and T_f.). 
Regarding claim 13, Loehr shows wherein a granularity of the at least one TGA depends on a subcarrier spacing of a physical uplink shared channel (PUSCH) of the msgA (Par. 0071-0072; an offset may depend on an employed subcarrier spacing (e.g., because a duration of a preamble-like signal may be a function of the subcarrier spacing) even though a required detection time may not scale equally. For example, in a first subcarrier spacing, an offset may be 1 slot, and in another subcarrier spacing the offset may be 2 slots.), and wherein a range of the at least one TGA depends on a RRC state of the UE, cell coverage characteristics (Par. 0071, 0095; noted a PDCCH order or a RRC message ordering a handover may indicate whether to use a legacy contention-free RACH procedure or a 2-step RACH procedure (e.g., a handover complete message may be included in step 1 of the 2-step RACH procedure).), or a combination thereof. 
Regarding claim 14, Loehr shows transmitting, by the base station, a synchronization signal block (SSB) (Par. 0080; noted the UE identifies a RS resource index in the set of RS resource indexes to correspond either to a SS/PBCH block index or to a CSI-RS resource index 
Regarding claim 15, Loehr shows generating, by the base station, timing control information based at least in part on RRC-state dependent configurations for the msgA (Par. 0063-0064; noted operating states of UE while performing 2-step RACH process includes RRC CONNECTED state and RRC IDLE state.); and transmitting, by the base station to the UE, a second message (msgB) of the two-step RACH procedure, wherein the msgB contains the timing control information (Figure 5; Par. 0062-0064; noted a response message (e.g., in step 2 of a 2-step RACH procedure) sent from a network device (e.g., gNB) in response to the successful detection of a preamble-like signal (e.g., sent in step 1 of the 2-step RACH procedure together with an initial uplink transmission) contains a random access preamble identifier field identifying a preamble received. In such embodiments, the response message may contain a TA Value that 
Regarding claim 16, Loehr shows a user equipment (UE) (Figures 2 and 5 shows a UE.) comprising: 
at least one processor; and at least one memory communicatively coupled with the at least one processor and storing processor-readable code that, when executed by the at least one processor (Figure 2 shows the UE to include program code stored in memory and executed by a processor.), is configured to: 
operate in at least one of: a radio resource control (RRC) connected state (RRC_CONNECTED) when a timing alignment (TA) timer is not running, an RRC inactive state (RRC_INACTIVE), or an RRC idle state (RRC_IDLE) (Par. 0063-0064; noted operating states of UE while performing 2-step RACH process includes RRC CONNECTED state and RRC IDLE state.); 
receive at least one system information block (SIB) or RRC signaling transmitted by a base station, the SIB or the RRC indicating at least one possible configuration of a transmission gap adjustment (TGA) (Figure 5; Par. 0058-0059, 0072; 0093; noted gNB transmits a SIB to the UE in step 506.  The gNB may configure a time offset that a UE has to observe between a transmission of a preamble-like signal and a transmission of uplink data. In such an embodiment, the configuration may be advertised (e.g., in broadcast information in an SIB because all UEs may observe the same offset). Time offset may also be signaled using RRC signaling.), wherein the SIB or RRC signaling indicating the at least one possible configuration of a TGA comprises an indication of at least one granularity and at least one range of the TGA (Figure 6; Par. 0092-0093; noted more than one set of O_f and T_f may be broadcast such that for one preamble ID or 
determine at least one TGA based at least in part on the at least one possible configuration of the TGA (Figure 5; Par. 0072-0073, 0088-0092; noted time offset, provided by the gNB to the UE though the SIB, allows the UE to determine which resources to use for transmitting the preamble and the uplink transmission.  This determination is performed prior to performing the 2-step RACH procedure.); and 
transmit, to the base station, at least part of a first message (msgA) of a two-step random access channel (RACH) procedure, including applying, by the UE, the at least one TGA to at least one of a preamble or a payload of the msgA (Figure 5; Par. 0059, 0072; noted in a second communication 508 transmitted from the UE 502 to the gNB 504, the UE 502 transmits a PRACH preamble to the gNB 504 and an uplink transmission (e.g., on PUSCH).  Timing offset provided by the gNB in the prior message is applied to the communication 508.). 
Regarding claims 17, 18, 19, 20, 21, 22, 23 and 25, these claims are rejected based on the same reasoning as provided in the rejection of claims 2, 3, 4, 5, 6, 7, 8 and 10, respectively.
Regarding claim 26, Loehr shows a base station (Figure 3 and 5 shows a gNB.) comprising: 
at least one processor; and at least one memory communicatively coupled with the at least one processor and storing processor-readable code that, when executed by the at least one 
transmit at least one system information block (SIB) or radio resource control (RRC) signaling that indicates at least one possible configuration of a transmission gap adjustment (TGA) (Figure 5; Par. 0058-0059, 0072; 0093; noted gNB transmits a SIB to the UE in step 506.  The gNB may configure a time offset that a UE has to observe between a transmission of a preamble-like signal and a transmission of uplink data. In such an embodiment, the configuration may be advertised (e.g., in broadcast information in an SIB because all UEs may observe the same offset). Time offset may also be signaled using RRC signaling.), wherein the SIB or RRC signaling the indicates the at least one possible configuration of a TGA comprises an indication of at least one granularity and at least one range of the TGA (Figure 6; Par. 0092-0093; noted more than one set of O_f and T_f may be broadcast such that for one preamble ID or group of preambles IDs, one specific set of O_f and T_f may be used (i.e. a range of claimed TGA). For example, if 2 sets of O_f and T_f are broadcast then a first half of the preambles used in this cell (e.g., 0 . . . 31) may use the first set of O_f and T_f and the second half of the preambles used in this cell (e.g., 32 . . . 63) may use the second set of O_f and T_f.  Time offset may be a value in a number of symbols, a number of slots, or in milliseconds (i.e. granularity example based on the broadest reasonable interpretation).); and 
receive, from a user equipment (UE), at least part of a first message (msgA) of a two-step random access channel (RACH) procedure, the transmission of the msgA indicating application of at least one TGA to transmission of at least one of a preamble or payload of the msgA (Figure 5; Par. 0059, 0072; noted in a second communication 508 transmitted from the UE 502 to the 
Regarding claims 27, 28, 29 and 30, these claims are rejected based on the same reasoning as provided in the rejection of claims 12, 13, 14 and 15, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 9 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loehr in view of Yang et al. (US 2021/0227577; hereinafter Yang).

Regarding claim 9, Loehr shows all of the elements except receiving, by the UE, at least one reference signal (RS) transmitted by the base station; and estimating, by the UE, downlink (DL) timing of the base station based on the received at least one RS, wherein the determining the at least one TGA is based at least in part on the estimated DL timing. 
However, the above-mentioned claim limitations are well-established in the art as evidenced by Yang.  Specifically, Yang shows receiving, by the UE, at least one reference signal (RS) transmitted by the base station; and estimating, by the UE, downlink (DL) timing of the base station based on the received at least one RS, wherein the determining the at least one TGA is based at least in part on the estimated DL timing (Figures 8 and 14; Par. 0151-0170; noted If the UE supports the two-step contention-based random access procedure, the Msg A (at least one of preamble and the data portion) needs to obtain at least one of the following information: MsgA structure - The field is a transmission format indicating at least one of the preamble and the data in the MsgA; Fields are available if the preamble and/or data is transmitted as a whole structure; If the preamble and data are designed independently, this field is not enabled; Data structure; for example, including at least one of the following: CP, Gap, reference signal, data, control channel; The starting position of the frequency domain of the PRACH; the starting position of the frequency domain of the data, or the offset between the data and the frequency domain position (starting position, or ending position) of the PRACH; the start time position of the PRACH, or the offset between the data and the time domain position (start position, or end position) of the PRACH; indication of the relationship between the PRACH resource and the 
In view of the above, having the system of Loehr, then given the well-established teaching of Yang a, it would have been obvious before the effective filing date of the claimed invention to modify the system of Loehr as taught by Yang, in order to provide motivation to reduce resource conflicts between different UEs, and reduces random access delay, signaling overhead, and device power consumption (Par. 0047-0049 of Yang).
Regarding claim 24, this claim is rejected based on the same reasoning as provided in the rejection of claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20200053772 A1 - associated with physical random access, e.g., for new radio (NR) implementations such as NR-unlicensed (NR-U).
US 20150049712 A1 - relate generally to wireless communication systems, and more particularly, to uplink procedures for long term evolution (LTE)/LTE-Advanced (LTE-A) communication systems with unlicensed spectrum.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDENTOR M PASIA whose telephone number is (571)272-9745. The examiner can normally be reached Mon-Thurs (8:15am-2:30pm), Fri (6:00am-6:30pm) and Sat (9am-12noon).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REDENTOR PASIA/Primary Examiner, Art Unit 2413